UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4689


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JEREMY PERNELL MOSLEY,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:07-cr-00302-LMB-1)


Submitted:    June 22, 2009                   Decided:   July 9, 2009


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank Salvato, LAW OFFICES OF FRANK SALVATO, Alexandria,
Virginia, for Appellant.   Dana J. Boente, Acting United States
Attorney, Daniel J. Grooms, Marla B. Tusk, Assistant United
States Attorneys, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Jeremy       Pernell       Mosley     pled     guilty      to    one    count    of

conspiracy to distribute fifty grams or more of crack cocaine,

and   one        count    of       possession      with    intent     to    distribute         fifty

grams       or    more       of    crack    cocaine,       in    violation       of     21   U.S.C.

§§ 841(a)(1), 846 (2006).                     The district court sentenced Mosley

to    168    months          of    imprisonment,       and      he   timely      appealed.        On

appeal, Mosley argues that the district court erred in denying

his motion to withdraw his guilty plea, his motion to dismiss

the    indictment            for    lack    of    jurisdiction,          and     his    motion    to

transfer the case.                 We affirm.

                 A district court’s denial of a motion to withdraw a

guilty       plea       is     reviewed      for     abuse      of    discretion.            United

States v. Ubakanma, 215 F.3d 421, 424 (4th Cir. 2000).                                           The

defendant         has    the       burden    of    demonstrating           “a    fair    and    just

reason” for withdrawal.                    Fed. R. Crim. P. 32(e); Ubakanma, 215

F.3d at 424.             A “fair and just reason” is one that challenges

the fairness of the guilty plea colloquy conducted pursuant to

Rule 11 of the Federal Rules of Criminal Procedure.                                          United

States v. Puckett, 61 F.3d 1092, 1099 (4th Cir. 1995).

                 In     determining         whether       the    trial     court       abused    its

discretion in denying a motion to withdraw a guilty plea, six

factors are considered:



                                                   2
     (1)   whether  the  defendant  has   offered  credible
     evidence that his plea was not knowing or not
     voluntary, (2) whether the defendant has credibly
     asserted his legal innocence, (3) whether there has
     been a delay between the entering of the plea and the
     filing of the motion, (4) whether defendant has had
     close assistance of competent counsel, (5) whether
     withdrawal will cause prejudice to the government, and
     (6) whether it will inconvenience the court and waste
     judicial resources.

United    States      v.   Moore,    931    F.2d     245,     248    (4th    Cir.     1991).

Although    all    the     factors    in    Moore      must   be    given     appropriate

weight, the key to determining whether to grant a motion to

withdraw    a    guilty     plea     is    whether     the    Rule    11     hearing     was

properly conducted.          United States v. Faris, 388 F.3d 452, 456

(4th Cir. 2004).            This court closely scrutinizes the Rule 11

colloquy.        An   adequate       Rule   11     proceeding       creates       a   strong

presumption that the guilty plea is binding.                         United States v.

Lambey, 974 F.2d 1389, 1394 (4th Cir. 1992).                        Our review of the

record leads us to conclude that the district court properly

applied the Moore factors and did not abuse its discretion in

denying Mosley’s motion to withdraw his guilty plea.

            Mosley also argues that the district court erred in

denying    his     motion     to    dismiss      the     indictment         for   lack   of

jurisdiction.          Mosley’s      argument       is    squarely      foreclosed       by

Circuit precedent.          United States v. Leshuk, 65 F.3d 1105, 1111-

12 (4th Cir. 1995).




                                             3
              Mosley next argues that the district court erred in

denying his motion to transfer his case to the Western District

of Virginia because venue was improper in the Eastern District.

He   asserts      that   the    conspiracy        charged         in    Count      One    of   the

indictment occurred in the Western District.                             The venue statute

generally applicable to criminal cases provides that “[e]xcept

as otherwise expressly provided by enactment of Congress, any

offense    against       the    United     States      begun      in     one      district     and

completed in another, or committed in more than one district,

may be inquired of and prosecuted in any district in which such

offense     was     begun,      continued,        or     completed.”                18     U.S.C.

§ 3237(a)      (2006).          A    conspiracy        may    be       prosecuted         in   any

district in which an act in furtherance of the conspiracy was

committed.        United States v. Al-Talib, 55 F.3d 923, 928-29 (4th

Cir. 1995).

              In this case, the AUSA stated in the factual basis,

without     contradiction            by      Mosley,     that           several      acts       in

furtherance of the conspiracy occurred in the Eastern District

of Virginia.        The district court did not err in concluding that

venue   was    proper      in       the   Eastern      District.             To    the     extent

Mosley’s      argument     can       be    construed         as    asserting         that      the

district      court      should       have    transferred              the   case        for   the

convenience of the parties under Fed. R. Crim. P. 21(b), we find



                                              4
the district court did not abuse its discretion.                             See United

States v. Smith, 452 F.3d 323, 336 n.1 (4th Cir. 2006).

             Finally,        Mosley     asserts       a    claim     of     ineffective

assistance    of     counsel,       stating     that      “this    factual    issue     is

probative    as     to    the   withdrawal     of    the    guilty    plea    factors.”

Claims of ineffective assistance of counsel are generally not

cognizable on direct appeal.               See United States v. King, 119

F.3d 290, 295 (4th Cir. 1997).                  Rather, to allow for adequate

development of the record, a defendant must bring his claim in a

28 U.S.C.A. § 2255 (West Supp. 2009) motion.                         See id.; United

States v. Hoyle, 33 F.3d 415, 418 (4th Cir. 1994).                         An exception

exists     when    the     record     conclusively        establishes       ineffective

assistance.       United States v. Richardson, 195 F.3d 192, 198 (4th

Cir. 1999); King, 119 F.3d at 295.                   Our review reveals that the

record     does     not     demonstrate       that     counsel      performed      in    a

deficient manner.          We therefore decline to consider this claim.

             Accordingly,        we    affirm       Mosley’s      convictions.          We

dispense     with        oral   argument      because      the     facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                           5